Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 04, 2018

The Court of Appeals hereby passes the following order:

A19A0735. WILLIAMS v. THE STATE.

      Appellant Allen Deverna Williams and the Appellee State of Georgia have
separately moved to transfer this appeal to the Supreme Court of Georgia because
Williams was convicted at trial of malice murder and other offenses. As the death
penalty may be imposed for the crime of malice murder, jurisdiction is proper in the
Supreme Court. See State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984).
Accordingly, the motions are hereby granted, and this appeal shall be transferred to
the Supreme Court of Georgia.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/04/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.